Citation Nr: 0302396	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  95-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error in a May 11, 
1977, rating decision that denied service connection for a 
low back disorder.

(The issues of entitlement to service connection for post-
traumatic stress disorder, new and material evidence to 
reopen the claim of service connection for a low back 
disability, and increased rating for pilonidal cyst will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active duty from January 1968 to October 
1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Indianapolis, Indiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  It was remanded 
by the Board in July 1996.  In January 1999, the Board denied 
the veteran's claims.  In an Order issued in April 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board decision and remanded the claims to the 
Board for readjudication consistent with a joint motion to 
remand.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for post-traumatic 
stress disorder, new and material evidence to reopen the 
claim of service connection for a low back disability, and 
increased rating for pilonidal cyst , pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the veteran's 
and his representative's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

The May 11, 1977, rating decision that denied service 
connection for a low back disability was reasonably supported 
by the evidence on file at that time and prevailing legal 
authority and did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.


CONCLUSION OF LAW

The rating decision of May 11, 1977, was not clearly and 
unmistakably erroneous in denying service connection for a 
low back disorder.  38 U.S.C.A. §§ 7105, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 3.105 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The appellant theorizes that the RO committed significant 
errors in its May 11, 1977, rating decision that denied 
service connection for a low back disorder.  The veteran 
urges that the RO should have sought to obtain any available 
service-related clinical records which would have supported 
the veteran's claim, and that such failure to seek these 
records vitiated the finality of that decision under 
controlling Court precedent.  For the reasons that follow, 
however, the Board disagrees, and finds no CUE in the May 11, 
1977, rating decision to deny service connection for a low 
back disorder.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  The Court, 
however, has held that the VCAA is not applicable to motions 
for revision of either an RO or a Board decision on the 
grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Parker v. Principi, 15 Vet. App. 407 (2002).

II. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Service connection means, and has meant at all times relevant 
to this decision, that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (1976 & 2002).  

The underlying claim for a back condition which was the basis 
for the 1977 rating decision being challenged by the veteran 
was received in December 1976.  The RO considered service 
medical records, a report of VA examination in March 1977 as 
well as VA records consisting of two hospitalizations at VA 
medical facilities, one in November 1976 and one in January 
1977.  The RO noted that there were two episodes of treatment 
for back pain in service, with medication being given for 
lumbosacral strain on one occasion.  No abnormalities were 
noted for the back at examination prior to discharge.  VA 
hospital records dated in 1976 and 1977 were for unrelated 
conditions and did not show a low back condition related to 
service.  VA examination dated in March 1977 included X-ray 
which showed spondylolisthesis of L5 on S1.  The RO's May 
1977 rating decision denied service connection for first 
degree spondylolisthesis, L5-S1, noting that condition was 
not shown in service.  

The appellant now urges that the RO committed CUE in failing 
to grant service connection for that low back disorder.  He 
cites to the fact that the RO failed to request clinical 
records from the proper sources, thus committing grave 
procedural error that would vitiate the finality of the 1977 
decision.  

Inasmuch as the veteran also contends that the failure to 
obtain clinical records indicates CUE, the failure of the 
duty to assist is not CUE as defined in the pertinent law and 
regulations.  The RO did in fact request and receive service 
medical records.  Additionally, inasmuch as it is argued that 
the failure to obtain or request specific clinical records 
could be the equivalent of grave procedural error as such 
term is defined by U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) and Simmons v. West, 14 Vet. App. 84 (2000), 
the Board does not find this to be the case.  

In Hayre, the Federal Circuit held that "[i]n cases of grave 
procedural error . . . RO or Board decisions are not final 
for purposes of direct appeal".  Hayre, 188 F.3d at 1333.  
Specifically, the Federal Circuit held that an RO's failure 
to obtain the service medical records of the appellant that 
he had specifically requested be obtained and its failure to 
notify him of its failure to obtain them may have constituted 
a grave procedural error and, if so, then the RO decision at 
issue there was not final.  

Unlike in Hayre, here there was no lack of notice regarding a 
failure to obtain records and the veteran's claim did not 
involve the need to obtain service medical records.  See 
Hayre, 188 F.3d at 1334.  This was not an abnormal situation 
where the Federal Government was in control of evidence 
necessary to prove his claim.  All service medical records 
were requested and VA treatment records from Indianapolis as 
well as Phoenix were requested.  See Hayre, 188 F.3d at 1332; 
Simmons, 14 Vet. App. at 90.  The veteran could have easily 
indicated that there were additional treatment records to 
support his claim, along with any other pertinent evidence he 
wished to bring to the attention of the VA.

The Court in Simmons v. West, 14 Vet. App. 84 (2000), held 
that a garden-variety breach of the duty to assist was not a 
grave procedural error, and that the Hayre finality exception 
did not apply to old breaches of the duty to assist that did 
not seriously impair a claimant's opportunity to be awarded 
benefits.  Simmons, 14 Vet. App. at 91.  The Court defined a 
grave procedural error as an error that may deprive a 
claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation.  Id.  There has been no 
such error in this claim.  Therefore, in view of the fact 
that the RO did thoroughly search for the service medical 
records, the failure to search for specific clinical records 
prior to the denial of his claim is at worst a breach of the 
duty to assist and not a grave procedural error.  Id.  Thus, 
it is not an error of such magnitude as to render the May 11, 
1977, rating decision nonfinal as to the denial of service 
connection for a low back disorder.  See Hayre, 188 F.3d at 
1333; Simmons, 14 Vet. App. at 91.

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1977 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as a report of VA examination and VA hospitalization 
records were before the adjudicator.  That evidence contains 
findings which reasonably support the denial of service 
connection.  There was ample evidence of the fact that the 
then-current back disorder was not noted on the separation 
examination and that no chronic back condition was shown in 
service.  It was noted that service medical records did show 
some treatment for the back.  Thus, there was ample 
compelling evidence of record in 1977 for the RO to reach the 
conclusion that the preponderance of the evidence was against 
the claim of service connection for a low back disorder.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  

Inasmuch as the appellant also suggests that the RO did not 
consider all applicable laws and regulations because it did 
not grant service connection for a low back disorder, the 
Board must disagree.  That case did deal with the pertinent 
laws and regulations relating to service connection.  The 
appellant does not show where the RO failed to consider all 
applicable regulations.  

On the basis of the above analysis, the Board finds that the 
appellant has not met the relevant burden, and, therefore, 
the May 11, 1977, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.




ORDER

The claim that there was clear and unmistakable error in the 
May 11, 1977, rating decision that denied service connection 
for a low back disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

